Citation Nr: 1309153	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  11-32 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA non-service connected pension benefits in the amount of $24,934.



REPRESENTATION

Appellant represented by:	Felicia Pasculli, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from May 1950 to December 1953 and from November 1954 to November 1958.  

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2011 decision of the Philadelphia Regional Office (RO) Insurance Center of the Department of Veterans' Affairs (VA).  In February 2013, the case was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was paid monthly non-service connected pension benefits at the aid and attendance rate for a Veteran with one dependent effective from September 30, 2005 until November 2010. 

2.  Effective January 1, 2009, the Veteran's countable income for pension purposes was found to exceed the Maximum Annual Pension Rate (MAPR) for a Veteran with one dependent being paid at the aid and attendance rate.   As a result, the Veteran's non-service connected pension benefits were terminated in November 2010, effective January 1, 2009, and an overpayment in the amount of $24,934 was assessed.  

3.  There is no indication of any fraud on the part of the Veteran.

4.  Although it appears the Veteran may have been at fault for creation of the overpayment by not providing VA complete, updated income and expense information, the evidence indicates that collection of the debt would result in undue hardship.   

CONCLUSION OF LAW

The recovery of the overpayment of VA pension benefits in the amount of $24,934 is against equity and good conscience and, therefore, the criteria for waiver of the overpayment have been met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).
The VCAA does not apply in a case such as this, where the issue on appeal involves potential waiver of a debt.  The statutory provisions pertaining to debts and waivers of overpayment are found outside of Chapter 51 of Title 38, United States Code, and because the creation of a debt is premised on the receipt of evidence demonstrating that a claimant has been overpaid: No "application for benefits" need be received.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) (indicating that the duties under the VCAA are triggered by the receipt of a claim, or an application for benefits); Lueras v. Principi, 18 Vet. App. 435, 437-38 (2004).  Additionally, as his request for waiver of the overpayment is now being granted, the Veteran is not prejudiced by any notice or assistance deficiencies.   

II.  Factual Background

A June 2006 report of examination for aid and attendance/housebound purposes shows that the Veteran was status post stroke with no strength in left upper extremity and weakness in the left lower extremity.  He also had chronic lumbosacral disc disease with cord stenosis.  He was unable to walk without support.  He was unable to dress and needed help getting in and out of his chair and his bed.  For the most part he had to stay in bed.  The examiner noted that there was chronic deconditioned debility, including inability to sit up for more than 5 to 10 minutes and inability to walk without a quad cane and the assistance of another person.  He was depressed and urgently needed rehabilitation counseling.  He also needed weekly psychotherapy and physical therapy.  He needed a wheelchair for moving any distance.  Diagnoses included cerebrovascular accident, lumbosacral disc disease, back pain and diabetes, controlled.

A January 2007 report of examination for aid and attendance/housebound purposes shows that the Veteran's spouse had suffered a hit and run accident on January 23, 2007.  She had fractured her right shoulder and suffered a head injury, memory loss and speech problems.  On examination, she walked slowly and exhibited cognitive impairment due to a severe traumatic brain injury with subdural hematoma.  The diagnoses were traumatic brain injury, aphasia, subdural hematoma and post traumatic stress disorder (PTSD).  

In a March 2007 rating decision, the St. Petersburg, Florida RO granted the Veteran entitlement to special monthly pension based on the need for aid and attendance, finding that he was totally disabled and required the daily aid and attendance of another person.

In a March 2007 notice letter, the New York RO noted that it could not approve payment of pension to the Veteran because his reported yearly income exceeded the MAPR for a Veteran receiving aid and attendance who has one dependent.  The RO noted that it counted $12,759 of the Veteran's reported medical expenses toward reducing his yearly income for pension purposes but that it could not count an additional $12,616 because he had not provided the dates that these expenses were paid.  

Subsequently, in August 2007, the Veteran reported updated income and medical expenses information for the period from January 1, 2007 to June 30, 2007.  Included in this report was a $6,640 expense for payment of a home health aide.  

In September 2008, the New York RO found that the Veteran qualified for monthly pension payments based on this updated income and medical expenses information.  The RO noted that after deducting the appropriate amount of medical expenses, the Veteran's countable income for pension purposes was $665 from October 1, 2005, $692 from December 1, 2005, $715 from December 1, 2006, $715 from January 1, 2007 and $732 from December 1, 2007.  The RO indicated that the Veteran's medical expenses were greater than his actual income for all of these time periods and that the RO had deducted the maximum amount of allowable expenses.  The RO awarded $1619 in monthly pension benefits effective October 1, 2005, $1686 per month effective December 1, 2005, $1741 per month effective December 1, 2006 and $1781 per month effective December 1, 2007.   

In an October 2010 improved pension eligibility verification report (EVR), the Veteran reported total medical expenses for 2009 of $23,222.  Of this amount, $13,388 was for medical home care aides.  Under net worth, the Veteran reported $22,001 in a retirement account for himself and a $23,545 in a retirement account for his wife, $3400 in an interest-bearing bank account for himself, $3400 in an interest-bearing bank account for his wife, $215 in a non-interest bearing  bank account for himself and $215 in a non-interest bearing bank account for his wife.  (Based on the numbers reported it appears that there may have been two joint bank accounts rather than four individual bank accounts).   

In a November 2010 decision, the Philadelphia RO noted that it had amended the Veteran's pension award based on the October 2010 EVR.  The RO found that the Veteran was no longer entitled to monthly pension payments because his countable income as of January 1, 2009 exceeded the MAPR.  The RO calculated the Veteran's income from January 1, 2009 as $50,282.  It also determined that it could deduct from this amount the appropriate percentage of $5808 of the Veteran's reported medical expenses.  Consequently, it arrived at a countable income figure of $44,474.   As this countable income level was greater than the MAPR for 2009 for a Veteran with one dependent at the aid and attendance level (i.e. $23,396), the Veteran was found not to be entitled to any monthly pension payment.  The RO noted that it had not been able to deduct the expenses the Veteran reportedly paid to the home health aide from the Veteran's income (i.e. $13,388) because a statement from the provider had not been submitted.  The RO also noted that it was not able to count the amount the Veteran claimed in medical expenses for doctors, dentists and coinsurance, net of reimbursements, as it required a specific breakdown of this overall figure, including the individual amounts paid, dates paid, names of the providers etc.  However, the RO noted that even if it had been able to deduct all of these reported expenses, the Veteran's countable income still would have exceeded the MAPR. Additionally, the RO found that since the Veteran had not actually been entitled to receive the monthly pension payments since January 1, 2009, an overpayment had been created.  Consequently, he would receive a separate letter indicating how much he was overpaid and how he could repay the debt.  

In a December 2010 letter, the Debt Management Center informed the Veteran that he had been overpaid in the amount of $24,934.  

In a January 2011 request for waiver of the overpayment, the Veteran indicated that payment of the debt would result in undue hardship as he would not be able to continue to pay his living expenses and the necessary fees for receipt of the round the clock aid he required for his disabilities.  

In an April 2011 decision, the Committee on Waivers and Compromises denied the waiver request.  The Committee found that the Veteran was at fault in creation of the debt because he failed to respond when VA had requested financial information about his medical expenses.  The Committee noted that the Veteran had been sent a financial status report in February 2011, which he was instructed to complete and return.  As this had not been received, the Committee found that it had no basis for determining that the collection of the debt would cause the Veteran financial hardship.  

In an April 2011 statement, the Veteran's home health care aide indicated that he provided the Veteran with personal assistance with all of his activities of daily living.  The aide noted that the Veteran's left side was paralyzed due to a stroke and that he suffered from insulin-dependent diabetes.  The aide monitored the Veteran's blood sugar levels four times per day and provided the appropriate doses of medication.  The Veteran was bedridden and required assistance with all transfers.  The aide provided him with all of his meals and assistance with showering and toileting.  For providing this 24 hour, 7 days per week care, the aide was paid $5000 per month.  

In a July 2011 notice of disagreement, the Veteran's representative indicated that the statement from the Veteran's home health care aide indicated that his annual home health care unreimbursed medical expenses (approximately $60,000 per year) exceeded his annual income.  Therefore, he was forced to pay these expenses from his savings.  Given this difficult financial situation, the representative requested that the Veteran's overpayment be waived.  The representative also submitted copies of checks, which she indicated showed that the Veteran was expending $5000 per month in the home health care costs alone.

III.  Law and Regulations

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, "equity and good conscience" means fairness to both the appellant and to the government.  The elements to consider when determining whether debt collection would be against equity and good conscience include: (1) Fault of the debtor.  Where the actions of the debtor contribute to creation of the debt.  (2) Balancing of faults.  Weighing fault of the debtor against VA fault.  
(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).  The list of elements contained in this regulation is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is placed upon the elements of the fault of the debtor and undue hardship.  38 C.F.R. § 1.965(a).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

IV.  Analysis

At the outset, there is no indication or assertion that there is any fraud, misrepresentation or bad faith involved in this case.  The Veteran appears to bear some fault in the creation of the overpayment for not updating VA with changes in his financial status.  However, both the Veteran and his representative have alleged that he would suffer great financial hardship if required to repay the debt.  In this regard, the Veteran is totally disabled and now 80 years old.  Also, his wife is under a severe level of disability and unable to care for him.  Consequently, he requires the services of a home health aide.  

The information submitted by the Veteran's representative, including the letter from the Veteran's home health aide, indicates that these services alone cost the Veteran approximately $5000 per month.  There is no indication that these costs are reimbursed by Medicare or any other insurance held by the Veteran.  Additionally, while the evidence does not contain specific records of the payments made by the Veteran to the caregiver, the Board does not find a basis for determining that the reports of the Veteran and the caregiver concerning these payments are not credible, particularly as it has been established that the Veteran needs this level of care and that his wife is not able to provide it.  Resolving reasonable doubt in the Veteran's favor, it is reasonably established for waiver purposes that the Veteran pays approximately $5000 per month out of pocket for the services of his home health care aide.  38 C.F.R. § 3.102.

As noted by the Veteran's representative, the monthly outlay for home health care services alone makes the Veteran's monthly expenses greater than his monthly income.  Thus, in order to continue to pay these expenses and remain living at home, he and his spouse have to draw down their savings, which are not shown to be substantial (i.e. based on the October 2010 reporting, the savings at most amounted to $7230), after which they will have to expend funds from their retirement accounts (i.e. $22,001 and $23,345 as of October 2010), monies which are needed to help sustain the couple for the remainder of their lives).  This continued course of action does not appear feasible if they are also required to repay the $24,934 debt to VA.  Consequently, it is reasonably shown that collection of the debt would deprive the Veteran of the basic necessity of receiving necessary in-home health care.  Given the significant interest in remaining in one's home, this undue hardship outweighs any fault on the part of the Veteran in not appropriately updating his financial information with VA, along with any unjust enrichment that may have resulted from him receiving pension benefits to which he was not entitled.  Accordingly, waiver of the overpayment is warranted.   38 C.F.R. § 1.965.


ORDER

Waiver of recovery of the overpayment of non-service connected pension benefits in the amount of $24,934 is granted.  




____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


